IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JULIE SEBRING,                             )
                                           )
             Plaintiff,                    )
      v.                                   )        C.A. No. N16C-08-039 ALR
                                           )
BRIAN BROWN, Individually and              )
as Agent for BRADLEY CALDWELL,             )
INC./BCI LOGISTICS, INC.                   )
                                           )
             Defendants.                   )


                             Submitted: April 22, 2017
                              Decided: April 26, 2017

                                     ORDER

                Upon Defendants’ Motion for Summary Judgment
                                  DENIED

      This is a personal injury action arising from an automobile accident on June

24, 2014.    On March 24, 2017, Defendants filed the Motion for Summary

Judgment that is currently before the Court. Defendants contend that this Court

should award judgment as a matter of law in favor of Defendants because Plaintiff

is unable to meet her burden of proof for the essential element of causation.

      The Court may grant summary judgment only where the moving party can

“show that there is no genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law.”1 The moving party bears the

initial burden of proof and, once that is met, the burden shifts to the non-moving

party to show that a material issue of fact exists.2 At the motion for summary

judgment phase, the Court must view the facts “in the light most favorable to the

non-moving party.”3

       “Today, under Delaware‟s comparative negligence statute the determination

of the respective degrees of negligence attributable to the parties almost always

presents a question of fact for the jury.”4 The Court does not find that this case

presents the rare exception of a negligence case that is susceptible to summary

adjudication.5 It is not this Court‟s role to weigh evidence or resolve factual

conflicts arising from pretrial submissions.6 Rather, “if a rational trier of fact could

find any material fact that would favor the non-moving party in a determinative

way . . ., summary judgment is inappropriate.”7


1
  Super. Ct. Civ. R. 56(c).
2
  Moore v. Sizemore, 405 A.2d 679, 680–81(Del. 1979).
3
  Brozka v. Olson, 668 A.2d 1355, 1364 (Del. 1995).
4
  Helm v. 206 Mass. Ave., LLC, 107 A.3d 1074, 1081 (Del. 2014) (emphasis in
original) (citing Trievel v. Sabo, 714 A.2d 742, 745 (Del. 1998)).
5
  See Helm, 107 A.3d at 1081 (citing Trievel, 714 A.2d at 745); Jones v. Crawford,
1 A.3d 299, 303 (Del. 2010); Manerchia v. Kirkwood Fitness & Racquetball
Clubs, Inc., 2010 WL 1114927, at *2 (Del. Mar. 25, 2010).
6
  Cerberus Int’l, Ltd. v. Apollo Management, L.P., 794 A.2d 1141, 1149 (Del.
2002) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986)).
7
  Espinoza v. Zuckerberg, 124 A.3d 47, 53 (Del. Ch. 2015) (omission in original)
(quoting Cerberus Int’l, Ltd., 794 A.2d at 1150). See also Buchanan v. TD Bank,
N.A., 2016 WL 3621102, at *2 (Del. Super. June 28, 2016) (noting that summary
                                           2
      Upon consideration of Defendants‟ Motion and Plaintiff‟s opposition

thereto; the facts, arguments, and legal authorities set forth by the parties; the

Superior Court Civil Rules; and the entire record in this case, the Court hereby

finds that, viewing the evidence and drawing all reasonable inferences in a light

most favorable to the non-moving party, there are genuine issues of material fact in

dispute. Accordingly, judgment as a matter of law is inappropriate.

      NOW, THEREFORE, this 26th day of April, 2017, Defendants’ Motion

for Summary Judgment is hereby DENIED.

      IT IS SO ORDERED.

                                               Andrea L. Rocanelli
                                               _____________________________
                                               The Honorable Andrea L. Rocanelli




judgment is rare in negligence actions “because the movant must show „not only
that there are no conflicts in the factual contentions of the parties but that, also, the
only reasonable inference to be drawn from the contested facts are adverse to the
plaintiff.‟”) (quoting Watson v. Shellhorn & Hill, Inc., 221 A.2d 506, 508 (Del.
1966))); Rowe v. Estate of McGrory, 2013 WL 2296076, at *2 (Del. Super. Apr.
12, 2013) (emphasis and alteration in original) (“Moreover, „if it appears [to the
Court] that there is any reasonable hypothesis by which the non-moving party
might recover,‟ the motion will be denied.”) (quoting Nationwide Mut. Ins. Co. v.
Flagg, 789 A.2d 586, 591–92 (Del. Super. 2001))).
                                           3